52 F.3d 333
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Yvette MARINE, Plaintiff-Appellant,v.VIRGIN RECORDS AMERICA, INC., Defendant-Appellee.
No. 93-56253.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 6, 1995.*Decided April 12, 1995.

1
Before:  BROWNING and BEEZER, Circuit Judges, and HAGGERTY,* District Judge.


2
MEMORANDUM**


3
Marine waived her right to challenge the jury instruction defining "copyrightable expression."   After agreeing with the court's modification of her Proposed Instruction No. 22, which incorporated a paragraph from her Proposed Instruction No. 22A, Marine failed to object to the court's decision not to use the rest of No. 22A's language.  Fed.R.Civ.P. 51;  Glover v. BIC Corp., 6 F.3d 1318, 1325-26 (9th Cir.1993).


4
Marine also waived her right to challenge the jury instruction regarding the "work made for hire" doctrine because the court used one of the two instructions that she proposed.  See Gilchrist v. Jim Slemons Imports, Inc., 803 F.2d 1488, 1493 (9th Cir.1986).  Moreover, Marine failed to object to the giving of Proposed Instruction No. 24A.  Although she indicated her preference for Proposed Instruction No. 24 in two footnotes in her Objections and Alternatives to Virgin's Proposed Jury Instructions, she did not include those footnotes in her own Revised Proposed Jury Instructions, nor did she voice her objection during the parties' discussion with the court.  Glover, 6 F.3d at 1325-26.


5
Marine is precluded also from challenging the sufficiency of the evidence because she failed to move for a directed verdict at the close of all the evidence.  Oslund v. State Farm Mutual Auto.  Ins. Co., 242 F.2d 813, 815 (9th Cir.1957).


6
We decline to award sanctions.


7
AFFIRMED.



*
 Honorable Ancer L. Haggerty, District Judge, United States District Court for the District of Oregon, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3